Exhibit 10.19

EXELON CORPORATION

SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

EXELON CORPORATION

SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2009)

ARTICLE I

Amendment and Restatement; Purpose

1.1. Amendment and Restatement Purpose. The Exelon Corporation Supplemental
Management Retirement Plan, as established effective July 1, 1985, and amended
and restated effective January 1, 1998 (the “Supplemental Plan”), is hereby
further amended and restated effective January 1, 2009, except as specifically
otherwise provided herein.

Exelon Corporation (the “Company”) maintains the Commonwealth Edison Company
Service Annuity System under the Exelon Corporation Retirement Program, the
Exelon Corporation Cash Balance Plan and, effective January 8, 2009, the AmerGen
Employee Pension Plan (the “Qualified Plans”) to provide retirement benefits to
its employees and those of certain affiliated entities which have adopted the
Qualified Plans (collectively, the “Employers”). The Supplemental Plan is
intended to provide benefits equal to the benefits that would be paid under the
Qualified Plans but for the application of Sections 401(a)(17) and 415 of the
Internal Revenue Code of 1986, as amended (the “Code”) and any other similar
provisions set forth in the Code that limit or reduce such benefits (hereinafter
collectively referred to as the “Limitations”). The portion of the Supplemental
Plan that provides benefits described in the first sentence of Section 4.1 is
intended to be an “excess benefit plan” as defined in Section 3(36) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan
is otherwise intended to be a “top hat plan” within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.

1.2. References to the Qualified Plans. References to the Qualified Plans,
whenever used herein, shall mean the Qualified Plans as in effect on the date a
determination of benefits is made under the Supplemental Plan; provided,
however, that references to the Qualified Plans shall not include the AmerGen
Employee Pension Plan for any purpose with respect to any period preceding
January 1, 2009.

ARTICLE II

Definitions

2.1. All capitalized terms used herein shall have the respective meanings
assigned to such terms under the Qualified Plans, except as otherwise set forth
herein.



--------------------------------------------------------------------------------

ARTICLE III

Eligibility and Participation

3.1. Qualified Plans Participants. Each individual who was a Participant under
the Supplemental Plan on the day before the effective date of this amendment and
restatement shall continue to be a Participant hereunder. Each Eligible Employee
who is on the management payroll of an Employer and who becomes entitled to a
benefit under any of the Qualified Plans which is reduced or limited by the
application of Section 415 of the Code (the “415 Limitation”) shall participate
in the Supplemental Plan when such individual would be entitled to receive
benefits hereunder if such individual’s employment then terminated under the
Qualified Plans. In addition, each Eligible Employee who is classified by an
Employer as an executive, key management employee or other employee selected by
the Plan Administrator (a “Key Management Employee”) and who becomes entitled to
a benefit under the Qualified Plan which is reduced or limited by the
Limitations shall participate in the Supplemental Plan when such individual
would be entitled to receive benefits hereunder if such individual’s employment
then terminated under the Qualified Plans.

3.2. Agreement Participants. Each individual who, under the terms of a written
employment, change in control or separation plan or agreement (each, an
“Agreement”), is entitled to retirement benefits or a grant of compensation or
service credit hereunder shall, subject to Section 4.4, participate in the
Supplemental Plan when such individual would be entitled to receive benefits
hereunder (or would, after giving effect to the terms of the applicable
Agreement, be entitled to receive benefits) if such individual’s employment then
terminated under the Qualified Plans.

3.3. Other Participants. Each individual entitled to a survivors’ benefit with
respect to a Participant described in Sections 3.1 or 3.2 shall participate in
this Supplemental Plan when such individual becomes entitled to receive benefits
(or would, under the terms of the applicable Agreement, become entitled to
receive benefits) under the Qualified Plans.

3.4. Termination of Participation. Each Participant shall remain a Participant
until such individual is no longer entitled to benefits hereunder.

ARTICLE IV

Benefits

4.1. Restored Benefits. If the retirement benefit payable under the Qualified
Plans to a Participant described in Section 3.1, other than a Participant who is
a Key Management Employee, is less than the retirement benefit that would be
payable to such Participant under the Qualified Plans but for the application of
the 415 Limitation, then such Participant shall be entitled to an annual benefit
under the Supplemental Plan in an amount equal to the excess of (A) minus
(B) where:

 

  (A) equals the amount of the annual unreduced benefit payable to such
Participant under the Qualified Plans if payments thereunder were calculated
without regard to the 415 Limitation, and

 

  (B) equals the amount of annual unreduced benefit payable to such Participant
under the Qualified Plans.

 

2



--------------------------------------------------------------------------------

The resulting excess is then adjusted in accordance with the procedures used
under the applicable Qualified Plan with respect to age and service at the
benefit commencement date.

If a Participant who is a Key Management Employee begins receiving benefits
under the Qualified Plans on his or her Annuity Starting Date and, on that date,
the retirement benefit payable under the Qualified Plans to such Participant is
less than the retirement benefit that would be payable to such Participant under
the Qualified Plan but for the application of the Limitations, then such
Participant shall be entitled to an annual benefit under the Supplemental Plan
in an amount equal to the excess of (A) minus (B) where:

 

  (A) equals the amount of annual unreduced benefit payable to such Participant
under the Qualified Plans if payments thereunder were calculated without regard
to the Limitations, and

 

  (B) equals the amount of the annual unreduced benefit payable to such
Participant under the Qualified Plans.

The resulting excess is then adjusted in accordance with the procedures used
under the applicable Qualified Plan with respect to age and service at the
benefit commencement date.

4.2. Supplemental Benefits. The benefits, if any, payable under Section 4.1 to a
Participant described in Section 3.2 shall be increased by an amount equal to
the excess of (A) minus (B) where:

 

  (A) equals the amount of the annual unreduced benefit payable to such
Participant under the Qualified Plans if payments thereunder were calculated
taking into account the compensation deferred, benefits provided or the
compensation and/or years of service credited under the Agreement under which
the Participant is covered, and

 

  (B) equals the amount of the annual unreduced benefit payable to such
Participant under the Qualified Plans.

The resulting excess is then adjusted in accordance with the procedures used
under the applicable Qualified Plan with respect to age and service at the
benefit commencement date. Any payments made under this Section 4.2 shall be in
satisfaction of the obligations of the Participant’s Employer under the
Agreement and under this Supplemental Plan.

4.3. Pre-Retirement Survivor’s Benefits. Except as otherwise provided in an
Agreement, if a Participant dies prior to his or her Annuity Starting Date and
the benefit payable under the Qualified Plans to a Participant described in
Section 3.3 is less than the survivors’ benefit that would be payable under the
Qualified Plans (I) but for, in the case of a Participant described in
Section 3.3 who is entitled to a survivor benefit with respect to a Participant
who is not a Key Management Employee, application of the 415 Limitation, and in
the case of a Participant described in Section 3.3 who is entitled to a survivor
benefit with respect to a Participant who is a Key Management Employee,
application of any Limitations, and (II) treating any benefits, service or
compensation payable or credited under the terms of an Agreement as having
accrued under the Qualified Plans, then such Participant shall be entitled to
receive a supplemental survivor benefit under this Plan in an amount equal to
(A) minus (B) where:

 

  (A) equals the survivors’ benefit that would be payable under the Qualified
Plans if such benefit were determined (I) without giving effect to, in the case
of a Participant described in Section 3.3 who is entitled to a survivor benefit
with respect to a Participant who is not a Key Management Employee, the 415
Limitation, and in the case of a Participant described in Section 3.3 who is
entitled to a survivor benefit with respect to a Participant who is a Key
Management Employee, any Limitations, and (II) by treating any benefits, service
or compensation payable or credited under the terms of an Agreement as having
accrued under the Qualified Plans; and

 

3



--------------------------------------------------------------------------------

  (B) equals the survivors’ benefit actually payable to the Participant under
the Qualified Plans.

Any payments made to a Participant under this Section 4.3 shall be in
satisfaction of any obligations of the Employer under an Agreement under which
the Participant described in Section 3.3 is covered and under this Supplemental
Plan.

4.4 Limitation on Benefits Payable under Agreements. Notwithstanding any other
provision of this Supplemental Plan to the contrary, no Agreement entered into
on or after December 31, 2003 shall credit to any individual service for periods
while such individual is not employed by any Employer or compensation not earned
by such individual from an Employer, unless one of the following applies:

 

  (A) such service and/or compensation is credited to an individual to provide
such individual the excess of (i) the actuarial equivalent of the pension
benefits the individual would have received from the individual’s prior employer
had the individual remained employed by such prior employer, as determined by
the Plan Administrator, in consultation with independent actuaries engaged with
respect to the Qualified Plan and/or the Supplemental Plan, over (ii) the
actuarial equivalent of the pension benefits the individual will receive from
such prior employer and the Company without the application of this Section 4.4;

 

  (B) such service is credited to an individual to permit such individual to
commence pension benefits at the time the individual would have commenced
pension benefits had the individual remained employed by the individual’s prior
employer;

 

  (C) the crediting of such service and/or compensation is based upon a
specified performance measure set forth in the Agreement; or

 

  (D)

such service is credited to the individual pursuant to a severance plan or
arrangement or pursuant to a change in control agreement, but only for the
period in respect of which the individual receives salary continuation,
severance or change in control payments, and such compensation does not exceed
(i) the

 

4



--------------------------------------------------------------------------------

 

payments made to the individual under such a plan, arrangement or agreement nor
(ii) with respect to any such plan, arrangement or agreement first entered into
on or after January 1, 2004, two years of service.

Nothing herein shall be interpreted to prohibit grants of service credits in
excess of two years under existing plans, arrangements or agreements, nor
require reduction of such grants under amendments or successors to such plans,
arrangements or agreements.

ARTICLE V

Time and Manner of Payments

5.1. Time and Manner of Payment of Benefits Commencing Prior to January 1, 2009.
The distribution of any Supplemental Plan benefit that commenced prior to
January 1, 2009 shall continue to be paid in accordance with the terms of the
Supplemental Plan as in effect as of the date such distribution commenced;
provided, however, , that, in the case of benefits commencing on or after
January 1, 2005, any such distribution shall be subject to administrative
procedures established by the Company or the Plan Administrator from time to
time for the purpose of complying with Section 409A of the Code.

5.2. Time and Manner of Payment of Grandfathered Benefits. All Supplemental Plan
benefits to which a Participant is entitled that had accrued and were vested as
of December 31, 2004 (“Grandfathered Benefits”) shall be paid in accordance with
this Section 5.2, and such benefits are intended to be exempt from Section 409A
of the Code, and the Supplemental Plan shall be construed and administered in
accordance with such intent. The portion of a Supplemental Plan benefit that is
the Grandfathered Benefit shall be determined in accordance with Treasury
Regulation §1.409A-6(a)(3).

(a) Manner of Payment. Except as otherwise provided in an Agreement or under
Section 5.2(c), Supplemental Plan benefits shall be paid in the same manner,
including optional forms of payment, and shall be subject to the same conditions
(other than the application of the 415 Limitation or any Limitations, whichever
is applicable) as are applicable to benefits payable (or which would, after
giving effect to the terms of the applicable Agreement, be payable) to the
Participant under the Qualified Plans.

(b) Time of Payment. Benefits described in Section 4.1 or 4.2 of the
Supplemental Plan shall become payable at such time as the Participant becomes
entitled to receive (or would become entitled to receive, after giving effect to
the terms of the applicable Agreement) benefits under the Qualified Plans.
Except as otherwise provided in an Agreement, benefits described in Section 4.3
of the Supplemental Plan shall become payable at the same time as benefits would
become payable (after giving effect to the terms of an Agreement, if applicable)
to such Participant under the Qualified Plans. Plan benefits shall be paid at
the same time as benefits are paid under the Qualified Plans.

(c) Lump Sum Option. Except as otherwise provided in an Agreement and
notwithstanding the provisions of Section 5.2(a) and (b), each Participant
described in Section 3.1 or 3.2 shall be entitled to elect by written election
to the Company, to receive his or her

 

5



--------------------------------------------------------------------------------

benefits hereunder in a single lump sum payment. Any such election shall be
required to be made no later than the last day of the calendar year preceding
the year in which occurs the Participant’s termination of employment. An
election under this Section 5.2(c) shall be revocable until the last day
prescribed for an election under the preceding sentence of this Section 5.2(c),
and thereafter shall be irrevocable. Payment of benefits in a lump sum will be
made within ninety days following such termination of employment.

The amount of the lump sum payment shall be equal to the actuarial present value
of the Participant’s Grandfathered Benefit determined under Article III as of
the date of the Participant’s benefit commencement date (but taking into account
any applicable additional service or compensation granted pursuant to an
Agreement), as determined by the independent actuaries then engaged with respect
to the Qualified Plans using the life expectancies and interest assumptions then
used under the Qualified Plans, and using in the case of a participant in the
Commonwealth Edison Company Service Annuity System, the 83 GAM blended mortality
table and the 30-year Treasury rate for the month of December preceding the year
of the benefit commencement date. Payment pursuant to this Section 5.2(c) shall
be in lieu of any other Grandfathered Benefits payable hereunder and shall be in
complete satisfaction of all of the Employer’s and the Company’s liabilities to
or on behalf of the Participant, including Section 4.3, notwithstanding any
subsequent amendment of the Qualified Plans or of this Supplemental Plan.

5.3. Time and Manner of Payment of Non-Grandfathered Benefits. All Supplemental
Plan benefits other than those payable pursuant to Sections 5.1 and 5.2 shall be
paid in accordance with this Section 5.3, and such benefits (the
“Non-Grandfathered Benefits”) are intended to comply with Section 409A of the
Code, and the Supplemental Plan shall be construed and administered in
accordance with such intent.

(a) Elections of Time and Form of Payment. Subject to the delay in the receipt
of payments pursuant to Section 5.3(c) below, a Participant’s Non-Grandfathered
Benefit shall commence within ninety days after (i) the date of the
Participant’s separation from service, within the meaning of Section 409A of the
Code, or (ii) the later to occur of (A) the date of the Participant’s separation
from service and (B) the date on which the Participant attains an age, not
earlier than age 50 and not later than age 65, as elected by the Participant in
accordance with procedures prescribed by the Plan Administrator (such
commencement date, the “Non-Grandfathered Commencement Date”). Each Participant
shall elect his or her Non-Grandfathered Commencement Date not later than 30
days after the first day of the calendar year immediately following the first
year in which the Participant accrues a Non-Grandfathered Benefit under the
Supplemental Plan; provided that (i) each person who is a Participant in the
Supplemental Plan prior to December 31, 2008 shall be permitted to elect his or
her Non-Grandfathered Commencement Date prior to December 31, 2008 in accordance
with procedures prescribed by the Plan Administrator and the transition rule set
forth in IRS Notice 2005-1, Q&A-19(c), and extended in the preamble to
regulations proposed under Section 409A of the Code, IRS Notice 2006-79 and IRS
Notice 2007-86, which permits participants in deferred compensation plans to
change the date on which deferred compensation is payable, and (ii) to the
extent a Non-Grandfathered Benefit provided under Section 4.2 hereof is not an
“excess benefit plan,” within the meaning of Treasury Regulation
§1.409A-2(a)(7)(iii), the Participant shall elect his or her Non-Grandfathered
Commencement Date not later than 30 days after the date on

 

6



--------------------------------------------------------------------------------

which such Participant enters into the Agreement pursuant to which the
Participant becomes entitled to the Non-Grandfathered Benefit, or such earlier
date as of which the Participant is otherwise required to elect his or her
Non-Grandfathered Commencement Date pursuant to Section 5.3(a).
Non-Grandfathered Benefits shall be paid in the form of a lump sum payment or as
an annuity, as elected by the Participant at the time the Participant elects his
or her Non-Grandfathered Commencement Date. A Participant may change his or her
Non-Grandfathered Commencement Date or the form of payment made pursuant to this
Section 5.3(a) by making a new election in accordance with procedures prescribed
by the Plan Administrator, but only if (A) such new election does not take
effect until 12 months after the date on which such new election is made,
(B) the Non-Grandfathered Commencement Date elected pursuant to such new
election is at least five years after the Non-Grandfathered Commencement Date
previously elected by the Participant and (C) such new election is made at least
12 months before the previously scheduled Non-Grandfathered Commencement Date. A
Participant who elects to receive his or her Non-Grandfathered Benefit in the
form of an annuity may elect the form of such annuity prior to the
Non-Grandfathered Commencement Date in accordance with procedures prescribed by
the Plan Administrator, provided that the form of annuity elected by the
Participant (1) is an annuity option that is available under the Qualified Plan
at the time such election is made and (2) is the actuarial equivalent (under
section 409A of the Code) of the single life annuity option available under the
Qualified Plan.

(b) Actuarial Adjustment of Non-Grandfathered Benefits. If a Participant elects
to receive his or her Non-Grandfathered Benefit in the form of a lump sum or an
annuity other than a single life annuity for the life of the Participant or if
the Participant’s Supplemental Plan benefit commences earlier or later than the
Participant’s Normal Retirement Age, the Participant’s Non-Grandfathered Benefit
shall be actuarially adjusted to reflect such other form of pension benefit or
pension starting date, or both, as the case may be, using the same actuarial
factors (including any applicable defined early retirement factors that would
apply to a distribution prior to normal retirement) that would be used to make
comparable adjustments to the Participant’s pension benefit under the Qualified
Plans.

(c) Six-Month Delay for Specified Employees. Pursuant to Section 409A of the
Code, if payment of the Non-Grandfathered Benefit would commence as of the
Participant’s separation from service pursuant to Section 5.3(a) and such
Participant is a “specified employee,” within the meaning of Section 409A of the
Code, then no payments with respect to such benefit shall be made prior to the
month following the six-month anniversary of such separation from service, and
(i) during such month the Participant electing annuity payments shall receive an
initial payment equal to seven times the amount of the monthly payment
determined in accordance with Sections 5.3(a) and (b) above, and thereafter the
Participant shall receive the regular monthly payments determined pursuant to
Sections 5.3(a) and (b) above, or (ii) the Participant electing a lump sum
distribution shall receive such distribution plus interest for such six-month
period using the discount rate for December of the year preceding the year that
includes the distribution date. If a Participant dies following the
Participant’s separation from service but prior to the commencement of payments
pursuant to this Section 5.3(c), the amount that would have been paid to the
Participant prior to the date of death, without regard to the six-month delay in
payment pursuant to this Section 5.3(c), shall be paid to the Participant’s
beneficiary within ninety (90) days after the date of the Participant’s death.

 

7



--------------------------------------------------------------------------------

(d) Survivors’ Benefits. Any survivors’ benefit described in Section 4.3 that is
payable with respect to a Non-Grandfathered Benefit shall be payable to the
Participant’s surviving spouse in accordance with the form of payment election
in effect with respect to the Participant and shall commence within 90 days
after the calendar quarter in which the Participant’s death occurs.

5.4. Withholding. Notwithstanding any provision of this Supplemental Plan to the
contrary, amounts payable hereunder shall be reduced by the amounts required to
be withheld by the Company under federal or state law.

5.5. Facility of Payment. Whenever and as often as any Participant entitled to
payments under the Supplemental Plan shall be incompetent or, in the opinion of
the Plan Administrator would fail to derive benefit from distribution of funds
under the Supplemental Plan, the Plan Administrator, in its sole and exclusive
discretion, may direct that any or all payments hereunder be made (a) directly
to or for the benefit of such Participant, (b) to the Participant’s legal
guardian or conservator, or (c) to relatives of the Participant. The decision of
the Plan Administrator in such matters shall be final, binding and conclusive
upon each Employer and Participant and every other person or party interested or
concerned. An Employer and the Plan Administrator shall not be under any duty to
see to the proper application of such payments made to a participant,
conservator, guardian or relatives of a Participant.

5.6. Gross-Up Payment for Certain State Income Taxes. In the event it shall be
determined that any payment to a Participant or beneficiary pursuant to the
terms of this Supplemental Plan that would have been paid under a Qualified Plan
but for the Limitations (a “Payment”) is subject to state income tax, but that
such Payment would not be subject to state income tax if it were paid under such
Qualified Plan, then such Participant or beneficiary shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment of all related federal and state income taxes, the Participant or
beneficiary retains an amount of the Gross-Up Payment equal to the state income
tax imposed upon the Payment. All determinations under this Section 5.6,
including whether and when a Gross-Up Payment is required, the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Plan Administrator in its sole discretion.
The Plan Administrator may, but need not, employ a certified public accountant
(which may be the Company’s public accounting firm) to assist the Plan
Administrator in any such determination. Each Gross-Up Payment shall be paid
within 30 days after the amount of the Gross-Up Payment is determined, but in no
event later than the last day of the calendar year following the calendar year
in which the related taxes are paid to the applicable governmental authority.

ARTICLE VI

Application of ERISA, Funding

6.1. Application of ERISA. Benefits provided under the first sentence of
Section 4.1 (and, to the extent they restore benefits reduced by application of
the 415 Limitations, benefits provided under Section 4.3) of the Supplemental
Plan are intended to be an excess benefit plan within the meaning of
Section 3(36) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). Benefits provided under the second sentence of Section 4.1 and under

 

8



--------------------------------------------------------------------------------

Sections 4.2 (and, to the extent they provide benefits that supplement those
payable to the Participant under the Qualified Plans other than as described in
the first sentence of Section 4.1, benefits provided under Section 4.3) are
intended to constitute an unfunded plan maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees within the meaning of sections 201(2), 301(a)(3) and
401(a)(1) of ERISA and Department of Labor Regulation § 2520.104-23.

6.2. Funding. The Supplemental Plan shall not be a funded plan, and neither the
Company nor any of the Employers shall be under any obligation to set aside any
funds for the purpose of making payments under this Supplemental Plan. Any
payments hereunder shall be made out of the general assets of the Company and
the Employers.

6.3. Trust. The Company, in its sole discretion, may establish, but is not
required to establish, a trust for the purpose of administering assets of the
Company and the Employers to be used for the purpose of satisfying their
obligations under the Supplemental Plan. Any such trust shall be established in
such manner so as to be a “grantor trust” of which the Company is the grantor,
within the meaning of section 671 et. seq. of the Code. The existence of any
such trust shall not relieve the Company or any Employer of their liabilities
under the Supplemental Plan, but the obligation of the Company and the Employers
under the Supplemental Plan shall be deemed satisfied to the extent paid from
the trust.

ARTICLE VII

Administration

7.1. Plan Administrator. The Supplemental Plan shall be administered by the
Company’s Director of Employee Benefit Plans and Programs or such other person
designated by the Company’s Chief Human Resources Officer from time to time (the
“Plan Administrator”). The Plan Administrator shall have such duties and powers
as may be necessary to discharge its duties, including, but not by way of
limitation, sole discretion to construe and interpret the Supplemental Plan and
determine the amount and time of payment of benefits hereunder. The Plan
Administrator shall have no power to add to, subtract from or modify any of the
terms of the Supplemental Plan, or to change or add to any benefit provided
under the Supplemental Plan, or to waive or fail to apply any requirements of
eligibility for a benefit under the Supplemental Plan. The Plan Administrator’s
decisions in any matter involving the Supplemental Plan shall be final, binding
and conclusive.

7.2. Claims Procedure. In accordance with the regulations of the U.S. Department
of Labor, the Plan Administrator shall (i) provide adequate notice in writing to
any Participant or beneficiary whose claim for benefits is denied, setting forth
the specific reasons for such denial and written in a manner calculated to be
understood by such Participant or beneficiary and (ii) afford a reasonable
opportunity to any Participant or beneficiary whose claim for benefits has been
denied for a full and fair review by a designated officer of the Company of the
decision denying the claim.

7.3. Expenses. All costs and expenses incurred in administering the Supplemental
Plan, including the expenses of the Plan Administrator, the fees of counsel and
any agents of the Plan

 

9



--------------------------------------------------------------------------------

Administrator and other administrative expenses shall be paid by the Company and
the Employers. The Plan Administrator, in its sole discretion, having regard to
the nature of a particular expense, shall determine the portion of such expense
which is to be borne by the Company or a particular Employer.

ARTICLE VIII

Amendment and Termination

8.1. Amendment and Termination. The Company intends to maintain the Supplemental
Plan indefinitely. However, the Supplemental Plan shall be subject to the same
reserved powers of amendment and termination as the Qualified Plans (without
regard to any limitations imposed on such powers by the Code or ERISA), except
that no such amendment or termination shall reduce or otherwise adversely affect
the rights of Participants in respect of amounts accrued hereunder as of the
date of such amendment or termination without their written consent or shall
change the time or form of payment of benefits in a manner that would result in
additional taxes, interest or penalties under Section 409A of the Code. The Plan
Administrator shall have the discretion and authority to amend the Supplemental
Plan at any time to satisfy any requirements under Section 409A of the Code or
guidance provided by the U.S. Treasury Department to the extent applicable
hereto.

ARTICLE IX

Miscellaneous

9.1. Nonassignment of Benefits. Notwithstanding anything contained in the
Qualified Plans to the contrary, it shall be a condition of the payment of
benefits under this Supplemental Plan that neither such benefits nor any portion
thereof shall be assigned, alienated or transferred to any person voluntarily or
by operation of any law, including any assignment, division or awarding of
property under state domestic relations law (including community property law).
If any person shall endeavor or purport to make any such assignment, alienation
or transfer, amounts otherwise provided hereunder shall cease to be payable to
any person.

9.2. No Guarantee of Employment. Nothing contained in this Supplemental Plan
shall be construed as a contract of employment between any Employer and any
employee or as conferring a right on any employee to be continued in the
employment of any Employer, or as a limitation of the right of an Employer to
discharge any of its Employees, with or without cause.

9.3. Adoption by Employers. Any business entity which is or becomes an
“Employer” under the Qualified Plans may, with the consent of the Company,
become an Employer under this Supplemental Plan by delivery to the Company of a
resolution of its board of directors or duly authorized committee to such
effect, which resolution shall specify the date for which this Supplemental Plan
shall be effective with respect to the employees of such business entity, or in
such other manner determined by the Plan Administrator.

9.4. Gender and Number. Except when the context indicates to the contrary, when
used herein, masculine terms shall be deemed to include the feminine and
singular the plural.

 

10



--------------------------------------------------------------------------------

9.5. Headings. The headings of Articles and Sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of the Supplemental Plan, the text shall control.

9.6. Invalidity. If any provision of this Supplemental Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Supplemental Plan shall be enforced and
construed as if such provisions, to the extent invalid or unenforceable, had not
been included.

9.7. Successors and Assigns The provisions of the Supplemental Plan shall bind
and inure to the benefit of the Company and each Employer and their successors
and assigns, as well as each Participant and his successors.

9.8. Law Governing. Except as preempted by ERISA or other applicable federal
law, the provisions of the Supplemental Plan shall be construed in accordance
with and governed by the laws of the state of Illinois.

EXECUTED this          day of December, 2008

 

EXELON CORPORATION By:  

 

  Executive Vice President and   Chief Human Resources Officer

 

11